Citation Nr: 0215392	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  95-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle, currently evaluated as 10 
percent disabling.

(The issue of the veteran's entitlement to a rating in excess 
of 10 percent for post-traumatic arthritis of the left knee 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to July 1980.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 1998, when the issues of the 
veteran's entitlement to ratings in excess of 10 percent for 
post-traumatic arthritis of the right and left knees and 
residuals of a fracture of the right ankle were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, for completion of certain development 
actions.  Upon the completion of the requested development, 
the case was again returned to the Board for further review.

The Board is undertaking additional development with respect 
to the issue of the entitlement to a rating in excess of 10 
percent for post-traumatic arthritis of the left knee, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After issuing the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
principally manifested by arthritic involvement of the joint, 
with there being no limitation of extension and flexion 
reduced to not less than 45 degrees; there is pain on motion, 
with flares or repeated use causing an additional 10 degree 
loss of extension and flexion.

2.  There is not demonstrated to be associated with the 
veteran's right knee disorder, recurrent subluxation, lateral 
instability, ankylosis, malunion or nonunion of the tibia and 
fibula with more than a slight knee impairment resulting, 
dislocation of semilunar cartilage, or shortening of the 
bones of the lower extremity.

3.  The veteran's service-connected residuals of a fracture 
of the right ankle are currently manifested by a limitation 
of palmar flexion to 30 degrees, with an additional loss of 
10 degrees of dorsiflexion and palmar flexion on flares of 
pain or with repeated use; not more than a moderate 
limitation of motion of the right ankle is shown.

4.  There is no showing in connection with the veteran's 
right ankle of arthritis, ankylosis, malunion of the os 
calcis or astragalus, astragalectomy, or shortening of the 
bones of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's service-connected right knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010-5262; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's service-connected residuals of a 
fracture of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its remand.  Id.  

As set forth in the Introduction above, this matter was 
remanded to the RO in March 1998 for additional development.  
The record reflects that, pursuant to the remand 
instructions, the veteran was contacted by the RO in May 1998 
in an effort to obtain updated medical records, to which the 
veteran failed to respond.  His representative requested in 
December 1999 that an authorization be obtained for the 
release of a specified physician's records, which the RO 
requested later in the same month, and treatment records of 
that physician were later added to the claims folder.  The 
record also indicates that the veteran was afforded a VA 
medical examination meeting the terms of the remand and that 
the claim for increase was readjudicated pursuant to all 
pertinent legal authority, including 38 C.F.R. §§ 4.40, 4.45.  
While the RO did not specifically reference VAOPGCPREC 23-97 
(Jul. 1, 1997) in any supplemental statement of the case, the 
RO found no evidence of subluxation or instability of the 
knee joint and concluded that rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257 was not in order, thereby 
rendering the aforementioned precedent opinion of the VA's 
General Counsel inapplicable.  In the absence of any Stegall 
violation or allegation thereof by or on behalf of the 
veteran, it is concluded that the Board may proceed to 
adjudicate the merits of the instant appeal.

It is also noteworthy that a significant change in the law 
was effectuated since this appeal was last before the Board.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law was 
made applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No.106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  As such, the VCAA is for application in this 
instance.  It is evident that the veteran was advised by the 
RO of the changes effectuated by the VCAA through a 
supplemental statement of the case of April 2002.  In 
addition, the basis of the RO's actions to date has not 
encompassed a determination that the claims advanced are not 
well grounded, and the veteran has been fully apprised of the 
requirements for his claims for increase for arthritis of the 
knee and residuals of a right ankle fracture, including the 
rating criteria for the evaluation of knee and ankle 
disorders.  

In effect, the veteran was notified of what he needed to 
prove to establish his claims.  Moreover, the Board is 
satisfied that all relevant facts have been developed and, in 
this regard, it is noted that, during the pendency of these 
claims, the veteran has been afforded multiple VA medical 
examinations, findings from which are found to be adequate 
for disposition of the instant appeal.  As the veteran was 
notified of what he needed to establish his claims and 
inasmuch as VA has done everything necessary to assist him in 
his efforts, no further procedural or evidentiary development 
is found to be needed for compliance with the VCAA.  As there 
is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. Jun. 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  It is thus 
concluded that there is no possibility of prejudice to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Right Knee

The record reflects that service connection for a right knee 
disorder, described as a "symptomatic right knee," was 
established by RO action in February 1982, at which time a 0 
percent rating was assigned under DC 5257.  Such disorder was 
recharacterized as post-traumatic arthritis of the right knee 
by a rating decision entered in September 1992.  At that 
time, a 10 percent rating was assigned under DC 5010-5257.  
The aforementioned 10 percent rating has remained in effect 
since that time, although the RO, during the course of the 
instant appeal, has modified the DC under which the disorder 
in question is rated to that of DC 5010-5262.

38 C.F.R. § 4.71a, DC 5010 provides that arthritis, due to 
trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with DC 5003, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Malunion of the tibia or fibula with slight knee or ankle 
disability is 10 percent disabling.  38 C.F.R. § 4.71a, DC 
5262.  With moderate knee or ankle disability, a 20 percent 
rating is for assignment, and with marked knee or ankle 
disability, a 30 percent rating is assignable.  Id.  Nonunion 
of the tibia or fibula with loose motion and requiring a 
brace warrants a 40 percent rating.  Id.  

Other potentially applicable DCs providing more than a 10 
percent rating include the following:  DC 5256 for ankylosis 
of the knee; DC 5257 for recurrent subluxation or lateral 
instability; DC 5258 for dislocation of semilunar cartilage; 
DC 5261 for limitation of extension of the leg to 30 degrees 
or more; and DC 5262 for limitation of flexion to 15 degrees 
or more.   

It is the veteran's primary contention in the context of the 
current appeal that an increased evaluation is warranted on 
the basis of instability and weakness of the right knee, with 
associated pain and swelling.  Such contention was advanced 
principally through testimony furnished by the veteran at an 
RO hearing held in June 1995.  

While it appears from a review of the record that the 
veteran's right knee is productive of disabling symptoms, the 
medical data presented in no way substantiate the degree of 
disablement alleged by the veteran.  Specifically, there is 
no showing of impairment of the tibia and/or fibula, and 
medical evidence fails to identify the existence of more than 
a slight right knee impairment under DC 5262.  Indicia of 
ankylosis are absent, and there has been no objective showing 
of recurrent subluxation or lateral instability; therefore, 
rating of the veteran's right knee disorder under DC 5257 is 
not indicated and assignment of a separate rating under DC 
5003 for arthritic involvement and associated painful motion 
is not in order.  See VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (Jul. 1, 1997).  Also lacking is any 
objective evidence of dislocation of semilunar cartilage.  
There is shown to be arthritic involvement of the right knee 
and associated limitation of motion, but the evidence on file 
does not disclose that extension is limited beyond 0 degrees 
or that flexion is limited to less than 45 degrees, and as 
such, not more than a 10 percent rating is assignable under 
DCs 5260 or DC 5261.  Also, there is no basis for the 
assignment of a rating in excess of 10 percent based on 
shortening of the lower extremity due to right knee 
impairment.  See 38 C.F.R. § 4.71a, DC 5275.

The remaining question for consideration is whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulatory provisions 
provide that the rating for a musculoskeletal disorder based 
on limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

In this case, while there is objectively shown to be pain on 
motion, and to some limited extent weakness and possibly 
fatigability and incoordination, the degree of additional 
loss of range of motion has been quantified at not more than 
10 degrees of flexion and extension.  Even considering the 
additional motion loss with that previously shown, there is 
not a basis for the assignment of a rating in excess of 10 
percent under DCs 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.

As a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his right knee 
disorder, denial of his claim for increase is required.  The 
benefit-of-the-doubt rule is not shown to be for application 
in this instance.  38 U.S.C.A. § 5107(b).  

Right Ankle

Service connection for residuals of a fracture of the right 
ankle was established by the RO in its rating decision of 
September 1992, at which time a 10 percent rating was 
assigned therefor under DC 5271.  The 10 percent rating has 
remained in effect since that time, and in connection with 
the veteran's claim for increase of November 1994, he has 
alleged that increasing pain, weakness, and limitation of 
motion associated with his right ankle disorder warrants a 
higher disability evaluation.

Where there is marked limitation of motion of the ankle, a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5271.  
Moderate limitation of motion warrants a 10 percent rating.  
Id.  38 C.F.R. § 4.71, Plate II, indicates that normal ankle 
dorsiflexion is from 0 degrees to 20 degrees, and that normal 
ankle plantar flexion is from 0 degrees to 45 degrees.  

Review of the evidence denotes the presence of not more than 
a moderate diminution in dorsiflexion or plantar flexion of 
the right ankle, based on the reports of range of motion 
testing compiled by VA in 1995, 1997, 1999, and 2001.  See 
38 C.F.R. § 4.71, Plate II.  While there is a showing of pain 
on motion, and possibly also that of weakness, fatigability, 
and incoordination of the right ankle, the degree of 
additional loss of range of motion has been quantified at not 
more than 10 degrees of dorsiflexion and palmar flexion.  
Such quantification occurred at the time of a VA medical 
examination in June 1999, when range of motion testing 
disclosed that dorsiflexion was possible to 20 degrees and 
palmar flexion was to 45 degrees, both of which were the 
expected normal ranges of motion.  The reduction of the 
normal values identified in June 1999 by 10 degrees, or even 
any of the other results of range of motion testing obtained 
in 1995, 1997, and 2001 by the same amount, still does not 
constitute a marked level of limited ankle motion, such as 
would warrant the assignment of a 20 percent rating under DC 
5271 or otherwise entitle the veteran to an increased 
evaluation pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra.

There is a clinical diagnosis of arthritis, based on a VA 
examination conducted in 1992, prior to the appeal period in 
question.  However, no radiological evidence of arthritis of 
the right ankle was present at that time and all X-ray 
studies of that ankle performed in and after 1995 have 
identified no arthritic involvement of the right ankle.  It, 
too, must be remembered that the veteran's service-connected 
residuals of a right ankle fracture have been rated on the 
basis of limitation of motion under DC 5271, and any 
arthritic process would similarly be rated on the basis of 
limitation of motion.  No separate evaluation could be 
assigned therefor as that would violate the anti-pyramiding 
provisions.  See 38 C.F.R. § 4.14 (2001).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the record 
does not indicate that ankylosis of the right ankle is 
present, DCs 5270 and 5272 are not for application.  The 
medical evidence of record also does not reveal that the 
manifestations of the veteran's left ankle disability 
includes malunion of the os calcis or astragalus, nor 
astragalectomy, and therefore, DCs 5273 and 5274 are not to 
be utilized for the rating of the disorder herein at issue.  
There likewise is no basis for the assignment of a rating in 
excess of 10 percent based on shortening of the lower 
extremity due to the veteran's right ankle disorder.  See 
38 C.F.R. § 4.71a, DC 5275.

Based on the foregoing, it is concluded that the veteran's 
allegations of increasing severity of his right ankle 
disorder, as set forth in oral and written statements, is not 
substantiated by objective evidence.  A preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for residuals of a right ankle fracture, 
and, as such, the benefit-of-the-doubt rule is rendered 
inapplicable.  38 U.S.C.A. § 5107(b).  Accordingly, the 
veteran's claim is denied. 


ORDER

An increased rating for post-traumatic arthritis of the right 
knee is denied.

An increased rating for residuals of a fracture of the right 
ankle is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

